Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 2, please replace “and”  with - - or- - as the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hitoshi et al., “Non-ionic photoacid generators for chemically amplified photoresists: Structure effect on resist performance”, Proc SPIE 6153 articles 61530F (10 pages) (03/2006).
Hitoshi et al., “Non-ionic photoacid generators for chemically amplified photoresists: Structure effect on resist performance”, Proc SPIE 6153 articles 61530F (10 pages) (03/2006)  teaches the structure of fluorolink in figure 3 (reproduced below)

    PNG
    media_image1.png
    184
    419
    media_image1.png
    Greyscale

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Miura et al. 5399758.
Miura et al. 5399758 describes in comparative example 6, the use of the ester of Fomblin Z DOL (which is a diol having the structure of HOCH2CF2-(OC2F4)k-(OCF2)l-OCF2CH2OH  (28/60-29/31).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hendricks et al., 7998913.

    PNG
    media_image2.png
    54
    403
    media_image2.png
    Greyscale
at bottom of column 6.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fears et al. “A study of perfluorocarboxylate ester solvents for lithium ion battery electrolytes” J. Power Sources , Vol. 299 pp 434-442 (2015).


    PNG
    media_image3.png
    99
    340
    media_image3.png
    Greyscale
 is disclosed on page 435 (left column)


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Bierschenk et al. 5539059.

    PNG
    media_image4.png
    48
    142
    media_image4.png
    Greyscale
 ex 18  
    PNG
    media_image5.png
    45
    168
    media_image5.png
    Greyscale
ex 19
See column 20. 
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Janulis et al. 5399291. 


    PNG
    media_image6.png
    23
    215
    media_image6.png
    Greyscale
 is taught in example 14.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Pavlik 3956293. 
2COOCH3)2

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sianesi et al. 3847978
Examples 13 illustrates compounds of the formulae: 
    PNG
    media_image7.png
    54
    213
    media_image7.png
    Greyscale

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubawara  et al. 6303227
Kubawara  et al. 6303227 teaches the structure of formula (e ) where R6 can be a C4-22 alkyl group at (3/10-13) and exemplifies the compound (e1) at (12/67)

    PNG
    media_image8.png
    84
    484
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    61
    348
    media_image9.png
    Greyscale

It would have been obvious to one skilled in the art to manufacture compounds similar to that of compound e1, but where the R6 groups of a C4 to C6 alkyl based upon the disclosure of C4 to C22 alkyl groups being useful at (3/10-13) 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krespan 4576752.
 
    PNG
    media_image10.png
    44
    122
    media_image10.png
    Greyscale


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11084933. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent, particularly the limitations recited in claims 3 and 9 recite limitations regarding the polyol and the fluorine compound respectively. 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11079678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent, particularly the limitations recited in claim 11 recite limitations regarding the fluorine compound. 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16972547 (20210239894). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application, particularly the limitations recited in claim 13 recite limitations regarding the fluorine compound. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16968084 (20210026239). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application, particularly the limitations recited in claim 13 recite particularly the limitations recited in claims 5 and 11,14 recite limitations regarding the polyol and the fluorine compound. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16976206 (20210003919). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application, particularly the limitations recited in claim 13 recite particularly the limitations recited in claims 5 and 11 recite limitations regarding the polyol and the fluorine compound. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16764421 (20200355996). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application, particularly the limitations recited in claim 13 recite . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16606431 (20200192218). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application, particularly the limitations recited in claim 13 recite particularly the limitations recited in claim 12 recite limitations regarding the polyol and the fluorine compound. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16607588 (20200150528). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application, particularly the limitations recited in claim 13 recite particularly the limitations recited in claims 9 and 5-7 recite limitations regarding the polyol and the fluorine compound. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. 20190339612 does not include claims to the fluorine compound. 
Zech et al. 8466210 teaches 
    PNG
    media_image11.png
    20
    237
    media_image11.png
    Greyscale
at 19/51, see T defined at 198/59-60.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 9, 2021